Citation Nr: 1011400	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-32 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to June 1967 
and from December 1970 to December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


FINDING OF FACT

The Veteran's PTSD stems from his verified in-service 
stressor of coming under enemy fire while serving in the 
Republic of Vietnam.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

Where a veteran alleges non-combat stressors, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen, 10 Vet. App. at 
142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

A March 2007 letter from VA physician and Chief of the Mood 
Disorders Clinic, K.S., shows that the Veteran has a current 
unequivocal diagnosis of PTSD which conforms to the DSM-IV 
criteria.  38 C.F.R. § 4.125(a).  In providing this 
diagnosis, the physician discussed the Veteran's claimed in-
service stressors by referencing the Veteran's stressor 
statement.  For example, in the stressor statement, the 
Veteran described the following examples: in August 1966, the 
Veteran was driving a five ton truck on an emergency resupply 
route to the "Iron Triangle" near the Cambodian border when 
his truck was hit with an explosive device and his convoy 
gunner engaged in combat with the enemy; in August/September 
1966, the Veteran came under enemy fire guarding an oil 
pipeline in an armored Jeep; in August/September 1966, during 
joint river patrols, the Veteran was subject to enemy fire; 
and in September 1966, the Veteran performed ship escorts 
which subjected him to enemy fire.  

Thus, the initial issue presented on appeal concerns whether 
the Veteran did in fact experience any of these stressors 
supporting his PTSD diagnosis.  The Board finds that 
independent evidence of record corroborates that the Veteran 
came under enemy fire while serving in the Republic of 
Vietnam.  Pentecost, 16 Vet. App. 124 (2002).

Service personnel records (SPRs) confirm that that the 
Veteran served in Vietnam as a Military Policeman with the 
300th Military Police Company from June 1966 to December 
1966, and reassigned to the Co. A, 716th Military Police 
Battalion until June 1967.  A March 1967 Certificate of 
Achievement indicated that the Veteran performed duties as a 
static post guard and on motor patrol.  Notably, in response 
to an Article 15 fine, the Veteran argued that his fine was 
unjust.  In so doing, he emphasized that he had participated 
in the first push into the "Iron Triangle" near Cambodia.  
He further argued that his second tour of duty in Vietnam 
involved the operation reopening Ka Sanh, and being involved 
in Operations Lam Son 719 and Lam Son 810 which pushed into 
Laos.  He had been assigned to C Company, 504th Military 
Police.

SPRs also reflect that the Veteran had a 2nd tour of duty in 
Vietnam from January 1971 to February 1972 assigned to 
Company C, 504th Military Police Battalion.  

In a statement received in March 2006, the Veteran reported 
that his duties with the 300th Military Police Company from 
June 1966 to December 1966 involved a bivouac in Tan Son Nhut 
outside the airfield.  His missions included patrolling an 
oil pipeline in open and armored jeeps, dock security, joint 
river patrol searching san-pans, armed ship escorts along the 
Mekong River, and static posts throughout the village near 
the company area. 

Additional evidence includes a quarterly Operational Report 
on Lessons Learned of the 89th Military Police Group from May 
to July 1966, for which the 300th Military Police Company was 
attached in June 1996 and deployed to the Saigon/Chelon/Tan 
Son Nhut area after arriving from Vung Tau.  Its primary 
mission was port and vessel security in the Saigon Port Area, 
which included security man water patrols.  It was noted that 
military personnel employed in port and vessel security were 
separated from reaction forces by a time-distance-water 
factor, and that a need existed for upgraded communications 
equipment as well as weaponry featuring rapid fire and ease 
of handling.  Furthermore, military policeman who performed 
convoy escort security were subject to continual enemy fire, 
so that a need existed for M-151 armor plating kits.

The Veteran, during service, described participating in the 
"Iron Triangle" pushing into Cambodia which provides 
significant corroborating evidence that he performed a convoy 
security role in Vietnam.  The Operational Report on Lessons 
Learned of the 89th Military Police Group indicates that 
those personnel with port and vessel security duties 
performed man water patrols, and that a need existed for 
better communications and rapid fire weaponry.  This 
document, in part, corroborates the Veteran's own statements 
of coming under personal fire within his conceded MOS.  At 
the very least, the Veteran's descriptions and documentary 
evidence strongly suggests that the Veteran was, in fact, 
exposed to enemy fire.  Pentecost, 16 Vet. App. 124 (2002).  
Furthermore, the Veteran has submitted his own personal 
pictures of dead civilians which lend further support to 
stressor verification.

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran's PTSD stems from his verified in-
service stressor of coming under enemy fire while serving in 
the Republic of Vietnam.  The claim of service connection for 
PTSD, therefore, is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  




ORDER

Service connection for PTSD is granted.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


